Citation Nr: 0733548	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-25 370	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.  

2.	Entitlement to a combined evaluation in excess of 80 
percent.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

By rating decision dated in October 2005, the RO granted a 
combined evaluation of 80 percent for the veteran's service 
connected disabilities.  The veteran has submitted a notice 
of disagreement to the combined evaluation.  This issue has 
not been addressed in a statement of the case by the RO, but 
is before the Board for appellate consideration.  See e.g., 
Manlincon v. West, 12 Vet. App. 238 (1999).  This issue is 
REMANDED to the Appeals Management Center (AMC) or RO for 
appropriate action.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1965 to September 1969.

2.	On September 22, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.  
He indicated satisfaction with the compensable rating 
assigned for his hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  He has indicated satisfaction with the 
compensable rating assigned for his hearing loss.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

The veteran has disagreed with the combined evaluation of 80 
percent that has been assigned for his service connected 
disabilities.  He has been provided with copies of the 
combined rating table, but continues to disagree with his 
combined rating.  As noted this has not been addressed by the 
RO in a statement of the case, but is before the Board for 
appellate consideration according to the decision cited in 
the Introduction.  The matter must first be addressed by the 
RO.  

Accordingly, the case is REMANDED for the following action:

The issue regarding the combined evaluation 
for the veteran's service connected 
disabilities should be considered in a 
statement of the case that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be notified 
that to continue the appeal as to this issue 
he must submit a timely substantive appeal as 
to the instant issue.  Failure to do so will 
result in closing of the appeal, as the case 
cannot be returned to the Board without a 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


